Citation Nr: 0208862	
Decision Date: 08/01/02    Archive Date: 08/12/02

DOCKET NO.  02-02 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania



THE ISSUE

Entitlement to service connection for a back injury.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. Ferrandino, Counsel



INTRODUCTION

The veteran had active service from January 1944 to May 1946.

This appeal arises from the September 2001 rating decision 
from the Department of Veterans Affairs (VA) Pittsburgh, 
Pennsylvania Regional Office (RO) that denied the veteran's 
claim for service connection for a back injury.  


REMAND

On the February 2002 substantive appeal in the case, the 
veteran indicated that he wanted a hearing at the RO before a 
Member of the Board (Travel Board hearing) and he 
additionally noted that he wanted a videoconference hearing 
at the RO.  A hearing has not been held.  Therefore, as both 
Travel Board hearings and video teleconference hearings are 
scheduled by the RO, this case must be REMANDED for the 
following:

The veteran should be contacted to 
determine whether he wants a Travel Board 
hearing or a video teleconference hearing 
in lieu of a Travel Board hearing.  He 
should thereafter be scheduled for the 
type of hearing before a Member of the 
Board of Veterans' Appeals at the 
Regional Office that he specifies in 
accordance with applicable procedures for 
scheduling such hearings.  The veteran 
should be notified of the time and place 
to report.  If he desires to withdraw the 
hearing request, he should do so in 
writing to the RO.

Thereafter, the case should be returned to the Board, in 
accordance with applicable procedures.  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




